Citation Nr: 1046500	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-19 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

Records reflect that the Veteran had active service from December 
1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2009, a statement of the 
case was issued in May 2009, and a substantive appeal was 
received in June 2009.

The Board notes that the Veteran's notice of disagreement 
references the December 2009 rating decision; however, since the 
notice of disagreement was within 1 year of the July 2008 rating 
decision, the Board finds that Veteran was appealing this prior 
decision.  38 C.F.R. § 3.160(d).

The Veteran testified at a travel Board hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
this proceeding is associated with the claims file.

The Board finds that the Veteran's claim encompasses all of his 
current acquired psychiatric disorders.  In this regard, the 
Board notes that the record shows that the Veteran has been 
diagnosed with a range of psychiatric disorders, including 
transient situational disturbance, schizophreniform disorder, 
schizoid personality disorder, atypical depression, major 
depression, and anxiety.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claimant does not 
file a claim to receive benefits only for a particular diagnosis, 
but rather for the affliction his disability, however diagnosed, 
causes him.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(holding that claims for service connection for PTSD encompass 
claims for service connection for all current psychiatric 
disorders that arise from the same symptoms).  Therefore, the 
Board has described the underlying issue as one of entitlement to 
service connection for an acquired psychiatric disorder.

The Board notes that, unfortunately, sometime between October 
2004 and June 2007, the Veteran's claims file was lost, and all 
that remains is a partially rebuilt file.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, under a merits analysis, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Service connection for mixed personality disorder/depression 
disorder was denied by a prior RO rating decision; the record 
does not show that the Veteran appealed the decision.

2.  Certain evidence received since the prior RO rating decision 
denying entitlement to service connection for mixed personality 
disorder/depression disorder includes relevant official service 
department records.


CONCLUSION OF LAW

The claim of entitlement to service connection for an acquired 
psychiatric disorder may be reconsidered under a merits analysis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran's underlying claim is one of service connection.  
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorder is not a disease or injury within the 
meaning of applicable legislation for the payment of compensation 
benefits.  38 C.F.R. § 3.303(c) (2010).  


New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in June 
2007, and the regulation applicable to his appeal defines new and 
material evidence as existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes, however, that this is a case where additional 
relevant official service department records were received in 
January 2010.  Specifically, the records obtained were clinical 
records from the U.S. Darnall Army Hospital in Fort Hood, Texas.  
The Board finds that this evidence is relevant because it 
documents in-service psychiatry treatment, and provides a 
diagnosis of transient situational disturbance, as manifested by 
overdose of heroin.  Under such circumstances, there is no need 
to undertake a new and material evidence analysis to determine if 
the claim should be reopened.  38 C.F.R. § 3.156(c) specifically 
provides that in such a case the claim will be reconsidered.  
Accordingly, the Board finds that the issue of entitlement to 
service connection for an acquired psychiatric disorder is in 
appellate status under a merits analysis.



Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the AMC/RO as directed in the 
remand section of this decision.


ORDER

The claim of entitlement to service connection for an acquired 
psychiatric disorder may be reconsidered under a merits analysis 
despite the prior unappealed rating decision.  To this extent, 
the appeal is granted, and the claim is now subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder.  Regrettably, 
the record as it currently stands is inadequate for the purpose 
of rendering a fully informed decision.  In such circumstances, a 
remand to the AMC/RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-
93 (1990).  Therefore, the Board finds that additional 
development is necessary prior to final appellate review.

The Board notes that the Veteran's claims file was transferred to 
the VA Records Management Center in October 2004.  Unfortunately, 
sometime thereafter, the Veteran's claims file was lost, and all 
that remains is a partially rebuilt file.

The RO contacted the Veteran by letters dated in October 2007, 
April 2008, and June 2008 to inform him of the fact of the 
missing file, and the RO requested that he submit any additional 
evidence.  Despite the efforts of the RO in this regard, the 
Board notes that in cases such as this, where records in the 
custody of VA have been lost, VA has a well-established 
"heightened" duty to assist in the development of the claim.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Russo v. 
Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

Under the particular circumstances of this case, a remand is 
necessary to comply with the VA's duty to assist.  See 38 
U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  In this 
regard, the Board notes that all VA and service treatment and 
personnel records are not associated with the claims file.

Although multiple requests for the Veteran's claims file have 
been made to the VA Records Management Center in St. Louis, 
Missouri, the Board finds that the record is unclear as to 
whether any requests have been made to the National Personnel 
Records Center (NPRC) for all of the Veteran's service treatment 
records.   The Board notes that the RO's June 2008 letter to the 
Veteran states that VA has attempted locate the Veteran's service 
medical records, but that the information had not been provided 
by the U.S. Army.  After reviewing the record, the Board is 
unclear as to what specific efforts the RO has made to obtain all 
of the Veteran's service medical records.  The Board notes that 
clinical records for the time period from June 1972 to August 
1972 from the U.S. Darnall Army Hospital in Fort Hood, Texas were 
requested and obtained from the NPRC in January 2010.  However, 
all of the Veteran's service treatment records were not requested 
from the NPRC at this time.  In order to more fully address the 
Veteran's contentions, the Board believes it appropriate to 
request and obtain all of his service treatment records, 
including any mental health records.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In addition, the Board notes that the Veteran's service personnel 
records are not associated with the claims file.  Given that the 
Veteran's behavior during service is relevant to his claim for 
service connection for an acquired psychiatric disorder, these 
records are relevant to the claim and should be specifically 
requested.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Moore v. Shinseki, 555 F.3d 1369, 1374-75 (Fed.Cir.2009).  
Therefore, the Board believes it appropriate to request the 
Veteran's service personnel records in order to afford the 
Veteran every consideration with his appeal.

Also, the Board notes that the claims file does not contain the 
Veteran's DD Form 214 (or equivalent documentation corresponding 
to his discharge from active duty) pertaining to his active duty 
service from December 1970 to September 1972.  In light of the 
need to return the case for additional development, the AMC/RO 
should obtain the Veteran's DD Form 214 or equivalent 
documentation.

Furthermore, it appears that all relevant VA treatment records 
may not be associated with the claims file.  Specifically, during 
the Board's October 2010 hearing, the Veteran testified that he 
first received treatment from the Syracuse, New York VA Medical 
Center in the 1980s.  The Board observes that these records are 
not associated with the claims file.  The Board finds that the 
record is unclear as to whether the RO has taken all appropriate 
action to request and obtain these records.  VA is required to 
obtain relevant VA treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  As such, the AMC/RO should obtain any missing 
VA treatment records relevant to the appeal.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).

Additionally, the Board notes that a private treatment record 
from September 1984 states that the Veteran's claim for Social 
Security Administration (SSA) disability benefits was denied.  
The Board finds that the record is unclear as to whether the RO 
requested any SSA records.  Thus, action to obtain any pertinent 
SSA records is appropriate prior to final appellate review, as 
such records may be relevant to this appeal for VA benefits.  VA 
must make efforts to obtain any relevant medical evidence and/or 
administrative decisions regarding any claim by the Veteran for 
SSA disability benefits.  On remand the AMC/RO must either obtain 
relevant records associated with any claim by the Veteran for SSA 
disability benefits, or, if the records do not exist or are not 
obtainable, obtain a negative reply from the SSA and inform the 
Veteran of the inability to obtain these records in accordance 
with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 
1321 (Fed. Cir. 2010).

Moreover, the Board notes that the Veteran has not been afforded 
a VA medical examination to assess the nature and etiology of his 
claimed acquired psychiatric disorder.  In this regard, VA has a 
duty to assist claimants in the development of facts pertinent to 
their claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.

The Board finds that there is currently insufficient competent 
medical evidence on file for making a decision on the claim.  
Therefore, the Board finds that a VA examination and medical 
opinion, which is clearly based on full consideration of the 
Veteran's documented medical history and assertions and which is 
supported by a clearly stated rationale, is needed to resolve the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the 
Board has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper appellate 
decision); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that a remand is appropriate when an examination report 
is inadequate); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

Lastly, the Board notes that additional evidence was received 
since the March 2010 supplemental statement of the case.  This 
evidence will undergo preliminary review by the AMC/RO during the 
course of the remand actions directed below.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to obtain the Veteran's DD Form 214 (or 
equivalent documentation corresponding to his 
discharge from active duty) pertaining to his 
active duty service from December 1970 to 
September 1972.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records that are not currently 
incorporated into the claims file.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

3.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not currently 
incorporated into the claims file, 
specifically including treatment from the 
U.S. Darnall Army Hospital in Fort Hood, 
Texas and the U.S. Brooke General Hospital in 
Fort Sam Houston, Texas.  The AMC/RO should 
specifically request any service treatment 
records that are in the possession of the 
NPRC.  If any of the records are shown to be 
at another storage facility, a request should 
be made to the appropriate storage facility.  
If additional records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should be 
clearly documented in the claims file.

4.  The AMC/RO should take appropriate action 
to obtain and associate with the claims file 
all of the Veteran's mental health records 
from service.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

5.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including records 
from the Syracuse, New York VA Medical Center 
pertaining to treatment in the 1980s.

6.  The AMC/RO should take appropriate action 
to request all records, including medical 
records, associated with any claim for Social 
Security disability benefits.  If additional 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

7.  Then, the Veteran should be scheduled for 
an appropriate VA psychiatric examination.  
It is imperative that the claims folder be 
reviewed in conjunction with the examination.  
Any medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly reported.

The examiner should clearly report all 
psychiatric disorders found to be present.

After examining the Veteran and reviewing the 
claims file (to include service records), the 
examiner should respond to the following:

a)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current acquired psychiatric disorder(s) 
was/were manifested during the Veteran's 
active duty service?  If so, please 
clearly identify such current psychiatric 
disorder(s). 

b)  Is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current acquired psychiatric disorder(s) 
is otherwise causally related to the 
Veteran's active duty service?  If so, 
please clearly identify such current 
psychiatric disorder(s).

The examiner should explain the rationale for 
all opinions expressed.

8.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

9.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


